IN THE SUPREME COURT OF THE STATE OF DELAWARE


    CALEB RAVIN,1                            §
                                             §   No. 254, 2021
          Petitioner Below,                  §
          Appellant,                         §
                                             §   Court Below–Family Court
          v.                                 §   of the State of Delaware
                                             §
    LYNN SPEARS,                             §
                                             §   File No. CN12-06874
          Respondent Below,                  §   Petition No. 20-03968
          Appellee.                          §

                               Submitted: January 7, 2022
                               Decided:   March 21, 2022

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                            ORDER

         After careful consideration of the appellant’s opening brief and the record on

appeal, it appears to the Court that:

         (1)    The appellant, Caleb Ravin, filed this appeal from the Family Court’s

August 4, 2021 order declining to accept his motion to revoke a child support consent

order. After careful consideration, we vacate the order and remand to the Family

Court.




1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
         (2)    Ravin and the appellee, Lynn Spears, are the parents of a son, born in

2009 (the “Child”). The global Family Court Docket reflects that the parties have a

history of filing petitions related to both child custody and child support dating back

to December 2012. Relevant here, Ravin pays Spears six hundred dollars a month

in child support under a consent order entered on September 5, 2013 (the “Child

Support Order”). On July 5, 2019, Ravin filed a motion to revoke the Child Support

Order, which the Family Court denied. Ravin did not appeal. Instead, Ravin filed

another motion to revoke the Child Support Order on July 24, 2019. A Family Court

Commissioner denied the motion on the basis of res judicata. The Family Court

affirmed the commissioner’s order, and we affirmed the Family Court’s judgment

on appeal.2

         (3)    Under a December 13, 2018 Family Court custody order, the parties

shared joint legal custody of the child; the child resided primarily with Spears, who

was given permission to relocate to Georgia; and Ravin enjoyed regular visitation

with the Child (the “2018 Custody Order”). In February 2020, Spears filed a petition

to modify the 2018 Custody Order as well as a petition for a rule to show cause why

Ravin should not be found in contempt of court for violating the 2018 Custody

Order. Following a hearing on the merits, the Family Court granted Spears’ petitions




2
    Ravin v. Spears, 2020 WL 3605948 (Del. July 1, 2020).

                                                2
on July 30, 2020 (the “2020 Custody Order”). The Family Court found that

continued enforcement of the 2018 Custody Order may endanger the child’s physical

health or significantly impair the child’s emotional development.3 Accordingly, the

Family Court awarded Spears sole custody of the child and terminated Ravin’s

visitation with the child until Ravin has completed a mental health evaluation and

all recommended treatment and/or until the child reaches the age of fifteen. The

Family Court also found that Ravin had violated the custody order and ordered Ravin

to reimburse Spears for the costs she incurred with filing the rule to show cause

petition. Finally, the Family Court expressed concerns with Ravin’s frivolous filings

and ordered that no future filing of Ravin’s would be accepted until the court

reviewed the filing first. Ravin did not appeal.

       (4)     In July 2021, Ravin again moved to have the Child Support Order

vacated. The Family Court declined to assign a petition number to or docket Ravin’s

motion. Instead, the Family Court cited the 2020 Custody Order’s provision that the

court would not accept filings from Ravin prior to the court’s preliminary review.

Having reviewed the filing, the Family Court found that Ravin’s motion was barred

by the doctrine of res judicata and returned the filing to him. Although the Family



3
 See 13 Del. C. § 729(c)(1) (providing that a child custody order entered by the Family Court after
a full hearing on the merits may only be modified within two years if the court finds that the
continuing enforcement of the prior order may endanger the child’s physical health or significantly
impair his emotional development).

                                                3
Court declined to docket Ravin’s motion, it nevertheless fashioned its letter to Ravin

as an order and docketed the order in the petition number associated with the 2020

Custody Order. Ravin has appealed.

       (5)     On appeal, Ravin argues that the Family Court erred by refusing his

filing because it was unrelated to the 2020 Custody Order and that he was induced

into agreeing to the Child Support Order under duress. Although we express no view

on Ravin’s duress argument, and the Family Court is understandably frustrated with

repetitive and frivolous filings, the better practice is to require Ravin to follow the

procedure in 10 Del C. § 8803(e) before his pleading is considered by the court.4

And, if the court allows the pleading to be docketed, it can deny it as frivolous

without an adversarial presentation if warranted.5




4
  10 Del. C. § 8803(e) (“When a court finds that a litigant has abused the judicial process by filing
frivolous or malicious litigation, the court may enjoin that litigant from filing future claims without
leave of court. When so enjoined, any future requests to file claims must be accompanied by an
affidavit certifying that: (1) The claims sought to be litigated have never been raised or disposed
of before in any court; (2) The facts alleged are true and correct; (3) The affiant has made a diligent
and good faith effort to determine what relevant case law controls the legal issues raised; (4) The
affiant has no reason to believe the claims are foreclosed by controlled law; and (5) The affiant
understands that the affidavit is made under penalty of perjury.”).
5
  Fam. Ct. R. Civ. P. 7(b)(4) (“If the affidavits and other material submitted with the original
moving papers do not make out a prima facie case for the relief requested, the motion may be
denied by the [Family] Court.”).
                                                  4
      NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is VACATED. The case is REMANDED for further proceedings consistent

with this Order. Jurisdiction is not retained. The mandate shall issue forthwith.


                                       BY THE COURT:


                                       /s/ Collins J. Seitz, Jr.
                                            Chief Justice




                                         5